DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-24 are pending in the application, with claims 1-24 under consideration and claims 25-40 withdrawn.
  					Election/Restriction
	Applicant's election without traverse of claims 1-24 in the 6/21/22 Response is acknowledged.  The requirement is deemed proper and is therefore made FINAL.
 	Claims 25-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.	  A complete reply to a final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

Allowable Subject Matter

 	Claims 4, 7-9, 16, and 18 are considered allowable over the prior art of record, but are objected to as depending from a rejected base claim. 	The closest prior art of record is Hansen (US 2015/0359656 A1); Ekfeldt (US 2014/0316360 A1); Todd (US 2012/0232506 A1); and Schertiger (WO 2018/054442 A1).
 	As to claim 4, Hansen, Ekfeldt, Todd, and/or Schertiger fail to teach wherein at least one of the plurality of grooves extends through the convex layer to a depth that is equal to the entire height of the convex layer.
 	As to claim 7, Hansen, Ekfeldt, Todd, and/or Schertiger fail to teach wherein the multiple grooves converge toward the distal end.
 	As to claim 8, Hansen, Ekfeldt, Todd, and/or Schertiger fail to teach the grooves distributed evenly around the convex layer.
 	As to claim 9, Hansen, Ekfeldt, Todd, and/or Schertiger fail to teach or fairly suggest the limitations as claimed because they depend from claim 8.
 	As to claim 16, Hansen, Ekfeldt, Todd, and/or Schertiger fail to teach wherein the built-in structure is located interiorly or an internal surface of the convex layer that defines the stoma channel.
 	As to claim 18, Hansen, Ekfeldt, Todd, and/or Schertiger fail to teach wherein the external layer includes Trilam (SH/DH).
 	It would not have been obvious to one of ordinary skill in the art before the effective filing date to provide the recited elements of claims 4, 7-9, 16, and 18, as listed above, and one of skill would not have been motivated to do so, wherein Hansen, Ekfeldt, Todd, and/or Schertiger fail to teach or fairly suggest any of these limitations.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 18 and 19 appear to contain the trademark/trade names “Trilam” and “Stomahesive”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  See MPEP 2173.05(u). 	In the present case, the trademark/trade names are used to identify/describe external and convex layers, respectively, and, accordingly, the identification/description is indefinite.  Appropriate correction is required, e.g., replacing the TM with the art-recognized names of the specific compounds that the trademarks are identified with.

 				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claims 1-3, 5-6, 10-11, and 20-22, are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 2015/0359656 A1) in view of Ekfeldt (US 2014/0316360 A1).
 	As to claim 1, Hansen teaches an ostomy wafer (base plate 30, Fig. 7, para. [0085]; ostomy appliance, Abstract) comprising:  	an external layer (top film 32, Fig. 7, para. [0085]) having an opening to permit the passage of effluent therethrough (opening of film 32, Fig. 7) and a first adhesive to adhere to external skin around a stoma of an ostomate (skin friendly adhesive 31, Fig. 7, para. [0085]); 	a convex layer coupled to the external layer (convex element 10, Fig. 7 para. [0085]) that includes a stoma channel sized to at least partially receive the stoma (channel of element 10, Fig. 7), [at least one groove radially spaced from the stoma channel that extends at least partially through the convex layer to facilitate deformation of the convex layer complementary to a shape of the stoma], and a second adhesive to further adhere to the ostomate (second skin friendly adhesive 33, Fig. 7, para. [0085]). 	Hansen fails to teach at least one groove radially spaced from the stoma channel that extends at least partially through the convex layer to facilitate deformation of the convex layer complementary to a shape of the stoma. 	However, Ekfeldt teaches a convex shell 500 for use in a base plate (not shown) for attaching an ostomy collecting pouch to a user's body (Fig. 22-23, para. [0175]) comprising at least one groove radially spaced from the stoma channel that extends at least partially through the convex layer to facilitate deformation of the convex layer r:omplementary to a shape of the stoma (where folding restriction means 507 are formed as respective grooves 508, Fig. 22-23, para. [0177]; for bending the convex shell, para. [0178]).   	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Ekfeldt, and one of skill would have been motivated to do so, for improved fit and sealing of the device.
 	As to claim 2, Hansen in view of Ekfeldt teach the ostomy wafer of claim 1. Ekfeldt further teaches wherein the at least one groove includes a plurality of grooves spaced circumferentially from one another about the convex layer (Fig. 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Ekfeldt, and one of skill would have been motivated to do so, for stretching of the device in a plurality of locations.
 	As to claim 3, Hansen in view of Ekfeldt teach the ostomy wafer of claim 2. Ekfeldt further teaches wherein at least one of the plurality of grooves extends through the convex layer to a depth that is less than an entire height of the convex layer (Fig. 23). It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Ekfeldt, and one of skill would have been motivated to do so, for improved fit of the device.

 	As to claim 5, Hansen in view of Ekfeldt teach the ostomy wafer of claim 2. Ekfeldt further teaches wherein the plurality of grooves are distributed over less than 10% of an entire radial area of the ostomy wafer (the sum of the radial area of each individual groove between respective walls 508 is less than 10% of the total area of the wafer, Fig. 22, 23). It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Ekfeldt, and one of skill would have been motivated to do so, to allow for stretching of the device while maintaining mechanical stability.
 	As to claim 6, Hansen in view of Ekfeldt teach the ostomy wafer of claim 5. Ekfeldt further teaches wherein the plurality of grooves include two sets of grooves that are arranged circumferentially opposite one another about the convex layer (Fig. 22). It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Ekfeldt, and one of skill would have been motivated to do so, to allow for stretching of the device while maintaining mechanical stability. 	As to claim 10, Hansen fails to teach wherein the convex layer includes at least one protruding ridge that extends radially away from the stoma channel toward an outermost edge of the convex layer. 	Ekfeldt teaches a support member 400 (Fig. 19, para. [0155]) which includes at least one protruding ridge that extends radially away from the stoma channel toward an outermost edge of the convex layer (arms 410, 411, Fig. 19, para. [0158]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Ekfeldt to reduce the risk of the supporting element 300 collapsing onto a protruding stoma.
 	As to claim 11, Hansen fails to teach wherein the at least one protruding ridge includes two protruding ridges that each extend radially away from the stoma channel all the way to the outermost edge of the convex layer, and wherein the two protruding ridges are arranged circumferentially opposite one another about the convex layer.  	However, Ekfeldt further teaches wherein the at least one protruding ridge includes two protruding ridges that each extend radially away from the stoma channel all the way to the outermost edge of the convex layer (Fig. 19), and wherein the two protruding ridges are arranged circumferentially opposite one another about the convex layer (Fig. 19).	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Ekfeldt to reduce the risk of the supporting element 300 collapsing onto a protruding stoma. 	As to claim 20 (depending from claim1), Hansen further teaches wherein the convex layer extends in a dimension parallel to a flow of effluent through the ostomy wafer over more than half a centimeter (Fig. 7, with reference to Fig. 2; having size of 120 mm, para. [0095]).
 	As to claim 21 (depending from claim1), Hansen further teaches wherein at least a portion or the convex layer is characterized by a profile selected from a chamfered profile, a cylindrical profile, a curved profile. an axially combined profile, a radially combined profile, and combinations thereof (Fig. 7).	As to claim 22 (depending from claim1), Hansen further teaches wherein the second adhesive includes a moldable adhesive material (adhesive 33, Fig. 7, para. [0085]).

 	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Ekfeldt, and further in view of Todd (US 2012/0232506 A1).
 	Hansen in view of Ekfeldt teach the ostomy wafer of claim 1, as presented above. 	As to claims 12-14 and 22, Todd teaches a convex barrier ring for a stoma (Abstract) comprising at least one groove radially spaced from the stoma channel that extends at least partially through the convex layer (ridges 50, 52, Fig. 1, para. [0030]; spaced from stoma receiving aperture 12, Fig. 1, para. [0026]).  	wherein:  	(as per claim 12) the stoma channel has a proximal opening sized for receipt in a flush or retracted stoma and a distal opening arranged opposite the proximal opening (lower and upper openings of aperture 12, respectively, Fig.1), and wherein a thickness of a wall of the convex layer at the proximal opening is greater than a thickness of a wall of the convex layer at the distal opening (Fig. 1, 6);	(as to claim 13) a diameter of the distal opening is greater than a diameter of the proximal opening (Fig. 6-7, para. [0026]); 	(as to claim 14) the stoma channel includes a built-in structure (tapered surface, Fig. 6); and 	(as to claim 22) the convex layer is constructed to conform to any one of a number of stomas of different ostomates without modification (convex barrier 10 can be made in various sizes to fit various stoma sizes and peristomal skin surfaces, para. [0032]). 	in order to facilitate deformation of the convex layer complementary to a shape of the stoma (can be stretched, cut and/or stacked together to improve the fit of the ostomy pouch system, para. [0026]; the ridges are configured to fit in skin folds or creases to improve a seal between the barrier ring and the peristomal skin, claim 5). 	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Todd, and one of skill would have been motivated to do so, in order to facilitate deformation of the convex layer complementary to a shape of the stoma (can be stretched, cut and/or stacked together to improve the fit of the ostomy pouch system; the ridges are configured to fit in skin folds or creases to improve a seal between the barrier ring and the peristomal skin.
 	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Ekfeldt, and further in view of Todd and Schertiger (WO 2018/054442 A1).
 	As to claim 15. Hansen in view of Ekfeldt and Todd teach the ostomy wafer of claim 14, but the combination fails to teach wherein the built-in structure is located on an internal surface of the convex layer that defines the stoma channel, and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma. 	However, Schertiger (WO 2018/054442 A1) teaches an adhesive ostomy element (Abstract, Fig. 7) wherein the stoma channel includes a built-in structure located on an internal surface of the ostomy wafer that defines the stoma channel (slits of foam layer 160 define stoma receiving through hole 2, Fig.7, pg. 11, In 19-22), and wherein the built-in structure includes a plurality of angled fins that extend toward the stoma and are shaped to mate with the stoma (fins defined by slits of foam layer 160, Fig. 7).  	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Schertiger (WO 2018/054442 A1), and one of skill would have been motivated to do so, to better mate with the stoma.

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Ekfeldt, and further in view of Buglino (US 2004/0006320 A1)).
 	As to claim 17 (depending from claim 1), Hansen in view of Ekfeldt teach the ostomy wafer of claim 1, but the combination fails to teach wherein the first adhesive is a multilayer adhesive. 	However, Buglino teaches an ostomy body fitment comprising a laminate of a first adhesive layer, a second adhesive layer, and a flexible sheet between said first and second adhesive layers (para. [0014]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Buglino, and one of skill would have been motivated to do so, for improved adhesion.
 	Claims 19 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen in view of Ekfeldt, and further in view of Fenton (US 2004/0193123 A1).
 	As to claim 19 (depending from claim 1), Hansen in view of Ekfeldt teach the ostomy wafer of claim 1, but fail to teach wherein the convex layer includes a Stomahesive seal. 	However, Fenton teaches a system (Fig. 2, Abstract) wherein the convex layer includes a Stomahesive seal (skin barrier disk 36 having an adhesive skin barrier 40, Fig. 2, para. [0013]; barrier 40 having opening 60 to tit a stoma, Fig. 2, para. [0015]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen and/or Ekfeldt could have been modified as claimed in view of Fenton, and one of skill would have been motivated to do so, to better couple the wafer to the stomata.
 	As to claim 23 (depending from claim 1), Hansen in view of Ekfeldt teach the ostomy wafer of claim 1, but fail to teach the wafer further comprising an internal layer that at least partially covers an exterior of the convex layer that faces the ostomate. 	However, Fenton teaches a system (Fig. 2, Abstract) further comprising an internal layer that at least partially covers an exterior of the convex layer that faces the ostomate (skin barrier disk 36 having an adhesive skin barrier 40, Fig. 2, para. [0013]; barrier 40 having opening 60 to fit a stoma, Fig. 2, para. [0015]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Fenton, and one of skill would have been motivated to do so, to better couple the wafer to the stomata. 
 	As to claim 24 (depending from claim 23), Hansen in view of Ekfeldt teach the ostomy wafer of claim 23, but fail to teach wherein the internal layer includes a moldable adhesive material.  	However, Fenton teaches wherein the internal layer includes a moldable adhesive material (adhesive hydrocolloid skin barrier disc 40, Fig. 2, para. [0014]).  	It would have been obvious to one of ordinary skill in the art before the effective filing date that the wafer of Hansen could have been modified as claimed in view of Fenton, and one of skill would have been motivated to do so, to better couple the wafer to the stomate.
Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art, e.g., Nowack (US 4834731 A)(Fig.1,5,6;Col.3,ll.66-68;Col.5,ll.43-45; Col.6,ll.18-52); Dove (US 2010/00324511 A1)(entire document; Fig.3;[0052]-[0053]); and Wagner (US 6520943 B1)(entire document; Fig.3; Col.4,ll.44-47).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781